DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Griffith on 09/01/2022.
The application has been amended as follows: 

Claim 21, lines 5-13 are amended as follows:
“receiving, by the one or more computing devices, the set of input values as input to a first layer of a neural network, the first layer of the neural network having nodes, each node of the first layer comprising a corresponding set of weights set of weights different respective subset of the set of input values, wherein the different respective subsets are non-overlapping;
for each respective node of the first layer, generating, by the one or more computing devices, as output, a corresponding initial output value by applying the corresponding set of weights 

Claim 36, lines 2-4 are amended as follows:
“one or more hardware processors and one or more data storage devices, the one or more hardware processors and the one or more data storage devices being configured to implement a keyword detection function by causing the device to perform operations comprising:”

Claim 36, lines 6-13 are amended as follows:
“receiving the set of input values as input to a first layer of a neural network, the first layer of the neural network having nodes, each node of the first layer comprising a corresponding set of weights set of weights different respective subset of the set of input values, wherein the different respective subsets are non-overlapping;
	for each respective node of the first layer, generating, as output, a corresponding initial output value by applying the corresponding set of weights 

	Claim 40, lines 6-14 are amended as follows:
“receiving, by the one or more processing devices, the set of input values as input to a first layer of a neural network, the first layer of the neural network having nodes, each node of the first layer comprising a corresponding set of weights set of weights different respective subset of the set of input values, wherein the different respective subsets are non-overlapping;
	for each respective node of the first layer, generating, by the one or more processing devices, as output, a corresponding initial output value by applying the corresponding set of weights 

Claims 24-25, 28 and 39 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121